Case: 09-30356     Document: 00511031771          Page: 1    Date Filed: 02/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 22, 2010

                                     No. 09-30356                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



SALLY B. LAURENT,

                                                   Plaintiff - Appellant,
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant - Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CV-3831


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Sally B. Laurent appeals the district court’s order affirming the decision
of the Commissioner of Social Security (Commissioner) denying Laurent’s claims
for disability insurance benefits (DIB) and supplemental security income (SSI).
We affirm.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30356   Document: 00511031771     Page: 2   Date Filed: 02/22/2010

                                  No. 09-30356

                                        I.
      Laurent applied to the Social Security Administration (SSA) for DIB and
SSI payments, based on multiple musculoskeletal impairments and the pain
resulting from those impairments. The SSA determined that Laurent was not
disabled and denied her applications.
      Laurent requested a hearing, at which she represented herself.         The
Administrative Law Judge (ALJ) heard testimony from Laurent and from a
Vocational Expert (VE). The ALJ concluded that Laurent was not disabled and
denied her claims for benefits.    Laurent timely requested review from the
Appeals Council (AC), which denied review, and the ALJ’s decision thus became
the final decision of the Commissioner of Social Security.      Laurent sought
judicial review of the Commissioner’s decision in the district court, which
affirmed the Commissioner’s decision. Laurent appeals.
                                        II.
      Title 42 U.S.C. § 405(g) limits our review of the Commissioner’s decision
to “(1) whether there is substantial evidence in the record to support the
decision, and (2) whether the decision comports with relevant legal standards.”
Brock v. Chater, 84 F.3d 726, 727-28 (5th Cir. 1996). “Substantial evidence is
more than a mere scintilla,” and is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Brown v. Apfel, 192 F.3d 492,
496 (5th Cir. 1999) (internal quotations omitted).
      The Commissioner applies a five-step sequential evaluation process to
determine whether a claimant is entitled to disability benefits. 20 C.F.R. §§
404.1520, 416.920 (2006). If the Commissioner determines at any step that the
claimant is not disabled, the evaluation does not continue to the next step. Id.
The claimant carries the burden of proof in the first four steps of the analysis.
Muse v. Sullivan, 925 F.2d 785, 789 (5th Cir. 1991). Here, the ALJ ended the
evaluation after determining at step four that Laurent had the residual

                                        2
   Case: 09-30356   Document: 00511031771      Page: 3   Date Filed: 02/22/2010

                                  No. 09-30356

functional capacity (RFC) to do her past relevant work as a bench assembler and
as a customer service representative.
      Laurent challenges the ALJ’s determination that she is not disabled. On
appeal, she argues that the VE was incorrect as to the level of exertion her prior
job as a bench assembler requires, and that her customer service job did not
count as past relevant work because it did not constitute substantial gainful
activity (SGA) under 20 C.F.R. § 404.1574(b)(2). She therefore argues that she
is not able to perform her past relevant work and that the ALJ should have
continued to step five of the sequential evaluation process.
      Laurent contends the ALJ improperly relied on the VE’s testimony that
her prior job as a bench assembler was sedentary because that testimony
conflicted with the Dictionary of Occupational Titles (DOT). However, in this
circuit, when a VE’s testimony conflicts with the DOT, “the ALJ may rely on the
vocational expert’s testimony provided that the record reflects an adequate basis
for doing so.” Carey v. Apfel, 230 F.3d 131, 146 (5th Cir. 2000). Further, “DOT
job descriptions should not be given a role that is exclusive of more specific
vocational expert testimony with respect to the effect of an individual claimant’s
limitations on his or her ability to perform a particular job.” Id. at 145. Here,
the VE testified that the bench assembler job was previously performed by
Laurent at the sedentary level, and that a person limited to sedentary exertion
who must alternate sitting and standing could perform the assembler job as he
had seen it performed. There is no indication that the VE’s testimony was
unreliable and Laurent does not point to evidence that the assembler job is not
sedentary, other than the DOT, so the ALJ’s reliance on the VE’s testimony was
proper.
      Laurent does not challenge the VE’s testimony that she could perform her
previous work as a customer service representative, but argues on appeal that
her customer service job did not constitute SGA.               However, Laurent

                                        3
  Case: 09-30356    Document: 00511031771     Page: 4   Date Filed: 02/22/2010

                                 No. 09-30356

acknowledges in her reply brief that she earned $7570 as a customer service
representative in 2000, which exceeds the minimum required to constitute SGA.
20 C.F.R. § 404.1574(b)(2) Table 1. She does not dispute the Commissioner’s
calculation of her monthly earnings in that year. Laurent’s customer service
work does, therefore, constitute past relevant work. The opinions of two doctors
that she could perform a range of sedentary activities, which Laurent did not
rebut with any objective evidence or contrary medical opinion, is substantial
evidence that she could perform her prior sedentary jobs. The ALJ therefore did
not err in concluding at step four of the evaluation process that Laurent is not
disabled.
      The judgment of the district court is
                                                                    AFFIRMED.




                                       4